                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF KENTUCKY
                                         AT LOUISVILLE


      Jaylynn Grace REEVES, and
      Bryan Douglas REEVES                                                                 PLAINTIFFS

      v.                                                       CIVIL ACTION NO. 3:18-CV-10-CRS

      BROOKSIDE APARTMENT
      PROPERTIES, LLC                                                                     DEFENDANT


                                        MEMORANDUM OPINION

 I.          Introduction

             This case is before the Court on two interrelated motions: Defendant Brookside

      Apartment Properties, LLC’s motion for judgment on the pleadings (DN 7) and Plaintiffs

      Jaylynn and Bryan Reeves motion to dismiss Brookside’s counterclaims (DN 12). Both motions

      are ripe. Finding that one of Brookside’s claims is moot and that it is entitled to judgment on the

      pleadings for the rest of its claims, the Court will grant that motion in part and deny that motion

      in part. Further finding that Brookside has stated a claim on which relief can be granted as to its

      remaining claims, the Court will deny the Reeveses’ motion to dismiss. However, considering

      that only the property damage claim remains, the Court will dismiss that claim sua sponte and

      decline to exercise supplemental jurisdiction.

II.          Legal Standard

             “After the pleadings are closed—but early enough not to delay trial—a party may move

      for judgment on the pleadings.” FED. R. CIV. P. 12(c). In undertaking these inquiries, the Court

      “may consider the Complaint and any exhibits attached thereto, public records, items appearing

      in the record of the case and exhibits attached to defendant’s motion to dismiss so long as they




                                                       1
are referred to in the Complaint and are central to the claims contained therein.” Bassett v. Nat’l

Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).

         To the extent a Rule 12(c) motion challenges a party’s pleading, the inquiry is equivalent

to that used under Rule 12(b)(6). Lindsay v. Yates, 498 F.3d 434, 438 (6th Cir. 2007). Therefore,

to survive a Rule 12(c) motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. The complaint need not contain

“detailed factual allegations,” yet must provide “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. “Conclusory allegations or legal conclusions

masquerading as factual allegations will not suffice.” Eidson v. Tenn. Dept. of Child Servs., 510

F.3d 631, 634 (6th Cir. 2007). In undertaking this inquiry, “a district court must (1) view the

complaint in the light most favorable to the plaintiff and (2) take all well-pleaded factual

allegations as true.” Tackett, 561 F.3d at 488. “The defendant has the burden of showing that the

plaintiff has failed to state a claim for relief[.]” Wesley v. Campbell, 779 F.3d 421, 428 (6th Cir.

2015).

         To the extent a Rule 12(c) motion argues that entry of judgment is proper in favor of a

party, the inquiry is equivalent to that used for summary judgment under Rule 56. JPMorgan

Chase Bank, N.A. v. Winget, 510 F.3d 577, 582 (6th Cir. 2007) (citation omitted). Judgment is

proper in such a scenario when “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “[T]he mere existence

of some alleged factual dispute between the parties [is insufficient]; the requirement is that there



                                                   2
       be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

       (1986). A genuine issue of material fact exists when “there is sufficient evidence favoring the

       nonmoving party for a jury to return a verdict for that party.” Id. In undertaking this analysis, the

       Court must view the evidence in a light most favorable to the non-moving party. Scott v. Harris,

       550 U.S. 372, 378 (2007). The party moving for judgment on the pleadings bears the burden of

       establishing the nonexistence of any issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

       317, 323 (1986). They can meet this burden by “citing to particular parts of materials in the

       record” or “showing that the materials cited do not establish the . . . presence of a genuine

       dispute.” FED. R. CIV. P. 56(c)(1). This burden can also be met by demonstrating that the

       nonmoving party “fail[ed] to make a showing sufficient to establish the existence of an element

       essential to that party’s case, and on which that party will bear the burden of proof at trial.”

       Celotex, 477 U.S. at 322.

III.            Factual and Procedural Background1

                Jaylynn and Bryan Reeves began renting an apartment at the Oaks St. Andrews in

       Louisville, Kentucky in November 2014. DN 5 at 6. The Oaks is owned and operated by

       Brookside Apartment Properties, LLC, a commercial real estate firm located in Nashville,

       Tennessee. Id. The Reeveses’ lease was a year-to-year lease with the most recent iteration signed

       on October 21, 2016. Id. While living at the apartment, the Reeveses engaged in aggressive and

       obscene behavior targeted at Brookside staff and other tenants. Id. On some occasions, they used

       racial slurs on the Oaks at St. Andrews’ public Facebook page. Id. Then, in August 2017,

       Brookside’s regional manager witnessed the Reeveses engaging in aggressive and


       1
         The Reeveses failed to specifically deny many of the factual allegations contained in Brookside’s counterclaim.
       See DN 5 at 5–9 (Brookside’s counterclaim); DN 6 at 1–2 (Reeveses’ answer). Further, their answer did not contain
       a general denial as permitted by Rule 8(b)(3). As a result, many facts in this case are deemed admitted. FED. R. CIV.
       P. 8(b)(6). Unless otherwise noted, the facts recited are admitted or uncontested.

                                                                 3
confrontational behavior toward Brookside’s office staff. Id. As a result, she instructed staff to

execute a non-renewal of Plaintiffs’ Lease. Id. A letter to that effect was issued to the Reeveses

on October 11, 2017. Id at 7. The lease provides that tenants whose yearly leases are not renewed

convert to a month-to-month tenancy under the same terms and conditions of the yearly lease. Id.

In such a scenario, the lease imposes an automatic, additional fee of $100 per month. Id.

       Once the Reeveses’ lease converted to a month-to-month tenancy, they refused to pay the

additional $100 fee. Id. Brookside then began charging the Reeveses late fees. DN 5 at 7. The

Reeveses claim that these amounts were not lawfully due because the additional amount was

charged in retaliation for filing a claim of discrimination with the Louisville Metro Human

Rights Commission (LMHRC) and reporting housing code violations to the Louisville Metro

Government. DN 6 at 1. A housing inspector investigated the alleged housing code violations

and uncovered four violations. DN 1-1 at 4, 11. While the LMHRC investigation was pending,

the Reeveses filed a complaint in the Jefferson County Circuit Court, alleging Brookside failed

to accommodate Jaylynn’s disability and retaliated against them by raising their rent and failing

to renew their lease. DN 1-1. Specifically, the Reeveses alleged that they requested to park

Bryan’s work truck at the complex so that Jaylynn would not have to wake up and take him to

his truck, disrupting her medication schedule. DN 1-1 at 4.

       In January 2018, the Reeveses offered partial payment for their rent obligations, which

Brookside declined to accept before providing notice that the Reeveses had defaulted on their

lease. DN 5 at 7. Around the same time, the case filed in Jefferson County Circuit Court was

removed to this Court. DN 1-1. Once here, Brookside filed an answer including a counterclaim.

DN 5. Brookside brought four claims for eviction, unpaid rent, interference with peaceful




                                                 4
      enjoyment, and property damage. Id. at 8–9. The Reeveses filed an answer admitting several

      facts. DN 6. See also n.1, supra.

             While this action was pending, Brookside initiated forcible detainer proceedings in the

      Jefferson County District Court. On March 28, 2018, the parties reached an agreement which

      required the Reeveses to vacate within 20 days, required Brookside to provide a neutral

      recommendation on inquiry, and required Brookside to “pursue damages, including rent owed

      and late fees, in a separate action.” DN 12 at 5. The Reeveses then moved to dismiss Brookside’s

      counterclaim in this action. DN 12 at 1.

IV.          Discussion

             As an initial matter, the Court must address whether it retains jurisdiction, as the

      Reeveses have attempted to “withdraw” their discrimination claims and deprive the Court of

      jurisdiction. Finding that jurisdiction remains, the Court then turns to address the Reeveses’

      claims based on failure-to-accommodate, retaliation, and punitive damages. Ultimately, the

      Court concludes that Brookside’s motion for judgment on the pleadings should be granted as to

      those claims. Finally, the Court considers Brookside’s claims for eviction, unpaid rent,

      interference with peaceful enjoyment, and property damage. Finding that Brookside is entitled to

      judgment on the unpaid rent and peaceful interference claims, the Court will grant Brookside’s

      motion for judgment on the pleadings and deny the Reeveses’ motion to dismiss on those claims.

      As to the eviction claim, the Court finds it has become moot in light of the Jefferson County

      District Court’s forcible detainer order. As a result, the Court will deny Brookside’s motion for

      judgment on the pleadings to that extent. Finally, the Court concludes that the property damage

      claim states a plausible claim on which relief may be granted and therefore denies the Reeveses’

      motion to dismiss on that claim. However, the Court concludes that it would be in the best



                                                       5
interest of judicial economy for it to dismiss the property damage claim and decline to exercise

supplemental jurisdiction.

         A.       Jurisdiction

         In their response to Brookside’s motion for judgment on the pleadings, the Reeveses

purport to “withdraw any an [sic] all claims associated with the claimed discrimination based

upon the disability of Plaintiffs.” DN 8 at 1.2 As a result, they reason, “this Court lacks subject

matter jurisdiction because, the minimal amount in controversy for jurisdiction by diversity is not

met herein.” Id. at 1–2.

         As an initial matter, such a “withdrawal” is not operative to dismiss a case. For the

Plaintiffs to voluntarily dismiss their case after an opposing party has filed an answer or motion

for summary judgment, they must obtain a stipulation of dismissal signed by all parties who have

appeared. FED. R. CIV. P. 41(a)(1)(A)(ii). That was not obtained in this case. Further, even if the

withdrawal were operative, the amount in controversy is determined at the time of removal.

Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 210 (6th Cir. 2004). Subsequent developments

do not automatically deprive the Court of jurisdiction, even over claims brought within the

Court’s supplemental jurisdiction. Supplemental jurisdiction is discretionary, though courts

should balance the interests when deciding whether to retain a claim based on supplemental

jurisdiction. Id. at 211. See also 28 U.S.C. § 1367(a). On balance, the Reeveses’ attempted

withdrawal is nothing short of an attempt to manipulate this Court’s jurisdiction and avoid their

obligations, which the Court will not abide.




2
  They also argue that this Court lacks jurisdiction because the Jefferson County District Court has exclusive
jurisdiction over the eviction claim and that the Jefferson County District Court ruling would moot the entire case.
That ruling has come and gone. While it does moot the eviction claim, the remaining claims are left intact and
explicitly contemplated by the agreed order.

                                                          6
       B.      The Reeveses Claims

       The Reeveses bring a failure-to-accommodate claim with a related punitive damages

claim and two retaliation claims.

               i.       Failure-to-Accommodate Claim

       The Reeveses argue that Brookside failed to accommodate their request that Bryan be

permitted to park his work truck on the property. DN 1-1 at 4. They requested such an

accommodation “because Jaylynn, who is a disabled individual, needed to take her medication

and that when she did so, she would not be able to awaken and drive her husband to his truck.”

Id. Since the claim is based entirely on Jaylynn’s disability, the Court restricts its view of the

claim to her disability and does not consider any purported disability of her husband, Bryan.

       The Kentucky Civil Rights Act prohibits discrimination based on “race, color, religion,

national origin, sex, age forty (40) and over, because the person is a qualified individual with a

disability, or because the individual is a smoker or nonsmoker.” KY REV. STAT. § 344.040(1)(a).

In the context of housing, the statute makes it an unlawful housing practice for someone dealing

in real estate “to refuse to sell, exchange, rent, or lease, or otherwise deny to or withhold, real

property from any person because of race, color, religion, sex, familial status, disability, or

national origin.” KY REV. STAT. § 344.360(1). For alleged violations, there are two routes for

bringing a claim: by filing an original action in circuit court, KY REV. STAT. § 344.450, or by

filing a complaint with a statutorily created human rights commission—either the Kentucky

Human Rights Commission, KY REV. STAT. § 344.180, or a local human rights commission, KY

REV. STAT. § 344.310.

       Kentucky courts have traditionally treated orders of dismissal based on lack of probable

cause from the Kentucky Human Rights Commission or county human rights commissions as



                                                   7
final orders with preclusive effect under the statute. Vaezkoroni v. Domino’s Pizza, Inc., 914

S.W.2d 341, 341–42 (Ky. 1995). However, in 1996, the General Assembly amended the portion

of the Kentucky Civil Rights Act dealing with subsequent proceedings. See KY. REV. STAT. §

344.270. For some time, it was unclear whether the new language conflicted with Vaezkoroni.

See Herrera v. Churchill McGee, LLC, 680 F.3d 539, 545–46 (6th Cir. 2012) (noting lack of

guidance from the Supreme Court of Kentucky on amended statute, but that “post–1996

decisions of the Kentucky intermediate appellate courts have consistently applied the rule that a

final order from a human rights commission bars subsequent judicial proceedings based on the

same grievance.”). Some clarity came in 2016 when the Supreme Court of Kentucky held that,

with the new language, “there is nothing remaining in the statute to bar claims filed in circuit

court, despite final and appealable orders dismissing the exact same claim filed in the

administrative agency.” Owen v. Univ. of Ky., 486 S.W.3d 266, 272 (Ky. 2016) (overruling

Vaezkoroni). Therefore, statutory preclusion does not prevent the Reeveses from proceeding in

this case.

        However, the Supreme Court of Kentucky was careful to note in Owen that its holding

was premised on the statute alone and did not decide “whether common law doctrines, such as

issue preclusion or claim preclusion, apply to bar trial court consideration de novo of a final

administrative ruling.” Id. at 273, n.31. Cases post-Owen have consistently continued to apply

claim preclusion to administrative proceedings which are judicial in nature. See e.g. Ky. State

Police v. Scott, 529 S.W.3d 711, 717 (Ky. 2017) (recognizing preclusive effect of Kentucky

State Police Personnel Board order dismissing internal grievance); Ky. Ret. Sys. v. Wimberly, 495

S.W.3d 141, 146–47 (Ky. 2016) (noting the availability of claim preclusion in administrative

disability benefits scheme); Kindle v. Emington, No. 2015-CA-1158-MR, 2017 WL 544639, at *



                                                 8
1 (Ky. Ct. App. Feb. 10, 2017) (recognizing claim preclusion based on Civil Service

Commission’s ruling and factual findings). Therefore, the Court will consider the common law

doctrine of claim preclusion.

       Claim preclusion, “is basic to our legal system and stands for the principle that once

rights of the parties have been finally determined, litigation should end.” Miller v. Admin. Office

of Courts, 381 S.W.3d 867, 871 (Ky. 2011) (quoting Slone v. R & S Mining, Inc., 74 S.W.3d 259,

261 (Ky. 2002)). The doctrine “prevents the relitigation of the same issues in a subsequent

appeal and includes every matter belonging to the subject of the litigation which could have

been, as well as those which were, introduced in support of the contention of the parties on the

first appeal.” Id. at 872 (quoting Huntzinger v. McCrae, 818 S.W.2d 613, 615 (Ky. Ct. App.

1990)). “Three elements must be met for the rule to apply: (1) there must be an identity of parties

between the two actions; (2) there must be an identity of the two causes of action; and (3) the

prior action must have been decided on the merits.” Id. (citing Harold v. Irvine, 283 S.W.3d 246,

250 (Ky. Ct. App. 2009)).

       In her housing discrimination complaint with the LMHRC, Jaylynn Reeves alleged that

Brookside discriminated against her on the basis of disability because it would not allow “her

husband to park his truck on the premises so she can maintain the proper medication schedule.”

DN 7-1 at 3. The Commission adopted an order dismissing the case “with a finding of no

reasonable cause to substantiate the Complainant’s allegations of discrimination.” DN 7-2 at 2.

In their complaint here, the Reeveses argue that Brookside failed to accommodate their request

that Bryan be permitted to park his work truck on the property. DN 1-1 at 4. They requested such

an accommodation “because Jaylynn, who is a disabled individual, needed to take her




                                                 9
medication and that when she did so, she would not be able to awaken and driver her husband to

his truck.” Id.

        Jaylynn Reeves and Brookside were parties in the LMHRC proceeding and are parties in

the present litigation. Further, the two causes are identical, relying on the same law and facts.

Both focus on Brookside’s alleged failure to provide a reasonable accommodation in the form of

on-premises parking for Bryan’s work truck. Finally, the decision of the board was a dismissal

based on a lack of probable cause. Such a dismissal operates as a decision on the merits. See e.g.

Herrera, 680 F.3d at 547 (finding county human rights commission’s no-probable-cause

determination an adjudication on the merits and causing preclusive effect). Therefore, Jaylynn’s

claim is precluded by the prior LMHRC proceeding. Since we find Brookside is entitled to

judgment on the pleadings as to the failure-to-accommodate claim, punitive damages would also

not be available.3

                  ii.     URLTA Claim

        The Reeveses allege that Brookside retaliated against them for filing a discrimination

claim and reporting housing code violations by failing to renew their lease and by increasing rent

payments. DN 1-1 at 5. The Kentucky Uniform Residential Landlord and Tenant Act (URLTA)

provides that a landlord may not retaliate by increasing rent or decreasing services or by bringing

or threatening to bring an action for possession after the tenant complains of housing code

violations or for failure to provide required maintenance. KY. REV. STAT. § 383.705. No

Kentucky case appears to permit an action based on failure to renew a lease, though the

Restatement seems to recognize such an action. See RESTATEMENT (SECOND) OF PROPERTY,

LAND. & TEN. § 14.8 (AM. L. INST. 1977) (“a landlord has taken retaliatory action with respect to


3
 Regardless, the Court notes that punitive damages are not available under the Kentucky Civil Rights Act. Kentucky
Dep’t of Corr. v. McCullough, 123 S.W.3d 130, 138 (Ky. 2003).

                                                       10
residential property whenever he . . . refuses to renew a tenancy for a specified term when that

term ends, if” certain conditions are met). The Court is not convinced Kentucky would recognize

an URLTA claim based solely on failure to renew a lease, given the plain language of the statute.

However, even applying the rule of the Restatement, judgment would be granted to Brookside

because the Reeveses admit to being in default on their loan payments. Id. at § 14.8(3) (requiring

tenant to not be in default).

        Further, the lease itself provided that Brookside had discretion to renew the lease and

that, in the event of continued occupancy, the rent would increase:

        [C]ontinued occupancy by Resident after expiration of the Term for any reason
        shall be considered a rental from month to month under the same terms and
        conditions of this Lease. Subject to requirements of applicable law, Landlord in its
        sole discretion may elect not to renew this Lease. If this lease is not renewed, rent
        shall be adjusted to the rent currently being charged for the same type of unit
        plus an additional $100.00 for said month to month tenancy.

DN 7-4 at 4 (emphasis in original). The lease was signed prior to the allegations of

discrimination or housing code violations in this case. Since the actions leading to the lease

nonrenewal and rent increase were taken prior to the complaints, they cannot be the basis for

discriminatory motive. Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001) (noting that

“proceeding along lines previously contemplated, though not yet definitively determined, is no

evidence whatever of causality.”). Therefore, Brookside is entitled to judgment on the Reeveses

URLTA claim.

        C.      Brookside’s Claims

        Brookside brought claims for eviction, unpaid rent, interference with peaceful enjoyment,

and property damage. As an initial matter, the Court finds that the eviction claim has been

mooted by the Jefferson County District Court’s forcible detainer order and subsequent vacation

of the apartment. Of the remaining claims, Brookside claims it is entitled to judgment on the


                                                 11
pleadings as to unpaid rent and interference with peaceful enjoyment. Brookside, recognizing

that a dispute exists as to the property damage claim, does not seek judgment on the pleadings on

that claim, only asserting that it has pled sufficient facts to make out a plausible claim.

               i.       Unpaid Rent

       The Reeveses did not deny Brookside’s assertion that plaintiffs failed to pay rental fees

and late charges, resulting in a balance of $1,259.97 as of January 2, 2018. They merely asserted

that “rental monies claimed due and owing as a result of retaliatory actions by Defendant are not

lawfully due and owing.” DN 6 at 1. As discussed above, supra at (IV)(B)(ii), the actions of

Brookside could not have been retaliatory because they were initiated prior to the arising of any

protected actions by the Reeveses. On that ground alone, Brookside has demonstrated it is

entitled to judgment.

       However, even if the Court were to accept the Reeveses excuse, it is clear that the duty to

pay rent continues even when there are violations by landlords. URLTA contains limited

statutory remedies for housing issues and nonpayment of rent is not one of them. See KY. REV.

STAT. § 383.625 (noncompliance by landlord); KY. REV. STAT. § 383.635 (remedies for

noncompliance that affects health and safety); KY. REV. STAT. § 383.645 (landlord’s

noncompliance as defense to action for possession or rent); KY. REV. STAT. § 383.655 (tenant’s

remedies for unlawful ouster, exclusion or diminution of service). Therefore, Brookside’s motion

for judgment on the pleadings will be granted and the Reeveses motion to dismiss will be denied

as to the claim for unpaid rent.

               ii.      Interference With Peaceful Enjoyment

       The Reeveses perfunctorily claim that Brookside “does not have standing to raise the

claimed right of peaceful enjoyment of any tenant at Brookside Apartments.” DN 6 at 2.



                                                  12
However, URLTA specifically provides that a landlord may seek damages for a tenant’s

interference with a neighbor’s peaceful enjoyment. See KY. REV. STAT. § 383.660 (permitting

landlord to recover damages for tenant violations of § 383.605); KY. REV. STAT. § 383.605

(requiring a tenant and his invitees to “conduct themselves in a manner that will not disturb his

neighbors’ peaceful enjoyment of the premises”). See also Cossitt v. Flathead Indus., Inc., 415

P.3d 486, 490 (Mont. 2018) (applying Montana’s URLTA to find that standing exists for

landlords enforcing peaceful enjoyment provisions). It is admitted that the Reeveses engaged in

aggressive and obscene behavior toward staff and other tenants, including the use of racial slurs.

This is sufficient to demonstrate an interference with the right of Brookside’s tenants to the

peaceful enjoyment of the premises. Therefore, Brookside’s motion for judgment on the

pleadings will be granted and the Reeveses motion to dismiss will be denied as to the claim for

interference with peaceful enjoyment.

               iii.    Property Damage

       Brookside alleged that “Plaintiffs caused significant and costly damages, including but

not limited to damage to the carpet, in the Premises.” DN 5 at 6. The Reeveses denied that they

“negligently destroyed, defaced, damaged or impaired the rental premises.” DN 6 at 1–2. Since

Brookside does not seek judgment on the pleadings with regard to alleged property damage, the

burden is on the Reeveses to demonstrate that the counterclaim lacks sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. The conclusory allegation

made in their answer to the counterclaim is insufficient to meet that burden. Therefore, the

motion to dismiss on this ground will be denied.

       D.      Continuing Supplemental Jurisdiction




                                                  13
               At this point, the Court finds itself having resolved all claims—including the one for

     which it had original jurisdiction—except the property damage claim. In such a scenario, the

     Court is permitted to decline supplemental jurisdiction. 28 U.S.C. § 1367(c)(3). When

     determining whether to exercise such jurisdiction, the Court is required to balance the interests.

     Harper, 392 F.3d at 211. The Court should consider inter alia “the interests of judicial economy

     and the avoidance of multiplicity of litigation and balance those interests against needlessly

     deciding state law issues.” Id. (quoting Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178,

     1182 (6th Cir. 1993)). Continued supplemental jurisdiction is proper when the case has been

     pending in the federal court for an extended time, discovery has occurred, and where motions are

     ripe and pending. Id. (discussing Taylor v. First Am. Bank-Wayne, 973 F.2d 1284, 1288 (6th Cir.

     1992)).

               This case has only been pending in this Court since January 4, 2018. DN 1. The Court has

     postponed the Rule 16 case management conference and Rule 26(f) discovery conference. DN

     26. This opinion and order resolves all currently pending motions. Further, the single remaining

     claim for property damage is a state law claim, likely small in recovery amount. On balance, the

     Court is convinced that the continuing exercise of jurisdiction is not in the interests of judicial

     economy. Therefore, the Court will sua sponte dismiss Brookside’s remaining claim without

     prejudice.

V.             Conclusion

               In summary, Brookside’s motion for judgment on the pleadings will be granted as to the

     Reeveses failure-to-accommodate, retaliation, and punitive damages claims and as to

     Brookside’s unpaid rent and peaceful interference claims. Brookside’s motion for judgment will

     be denied as moot with regard to Brookside’s eviction claim. The Reeveses motion to dismiss



                                                       14
will be denied in full. With that, all that remains is Brookside’s property damage claim. Finding

that the continuing exercise of supplemental jurisdiction would not be appropriate, the Court will

also dismiss that claim without prejudice.

         A separate order will be entered in accordance with this opinion.

March 4, 2019




                             Char
                                lesR.Si
                                      mpsonI
                                           II,Seni
                                                 orJudge
                                Unit
                                   edStat
                                        esDi
                                           str
                                             ictCour
                                                   t




                                                 15
